department of the treasury internal_revenue_service washington d c employer_identification_number person to contact and id number contact telephone number fax number tax_exempt_and_government_entities_division release number release date date date uil legend year year dear this ruling revokes and supersedes our prior ruling that was issued to m as plr on date the ruling was issued in response to m's letter dated date regarding whether any gain realized by m on the sale of certain property would cause m to lose its tax exempt status and would be considered unrelated_business_taxable_income under sec_512 of the internal_revenue_code the date request indicated that m was incorporated in year under the nonprofit statute of the state in which in conducted its activities determination_letter from the internal_revenue_service service recognizing it as tax exempt under sec_501 of the code as an organization described in sec_501 m’s purposes as outlined in its constitution were to promote boating and social recreation to encourage members to become proficient in navigation and all matters pertaining to seamanship and to advance the cause of boating in its broadest sense in year it received a m charged dues and annual assessments to its members in order to cover the costs of maintaining its facilities making any necessary improvements and for the retirement of debt m also required members to meet certain work crew requirements to maintain the club premises in addition m stated that it operated a members’ bar on the premises for the benefit and enjoyment of its members despite the foregoing m found it increasingly difficult to maintain its existence as its membership had aged new membership had dwindled primarily attributed to the various work requirements and the costs of operation had increased for these reasons club members approved the sale and liquidation of m’s assets to its members complete cessation of operations and the dissolution of the corporation the membership was not considering any improvements to the property to facilitate a sale at the time of m’s ruling_request it had a contract to sell the property based on the information furnished by m we ruled in our date letter that any gain which m realizes on the sale of its assets will not cause it to lose its tax exempt status under sec_501 any gain which m realizes on the sale of its assets will not be treated as unrelated_business_taxable_income under sec_512 law sec_501 of the code provides for the exemption of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_511 imposes a tax on the unrelated_business_taxable_income as defined in sec_512 of organizations exempt from tax under sec_501 of the code including those described in sec_501 sec_512 provides in part that with respect to an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with certain modifications provided in sec_512 sec_512 defines exempt_function_income to mean the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members of their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which income is paid sec_512 provides in part that if property used directly in the performance of an exempt_function of a organization described in sec_501 is sold by the organization and within a period beginning one year before the date of the sale and ending three years after it other_property is purchased and used by such organization directly in the performance of its exempt_function gain if any from such sale shall be recognized only to the extent that such organization’s sales_price of the old property exceeds the organization’s cost of purchasing the other_property sec_512 in part excludes from the term unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than property_held_primarily_for_sale to customers in the ordinary course of trade_or_business sec_1_501_c_7_-1 of the income_tax regulations states that the exemption provided to organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if its net_earnings inures to the benefit of any private shareholder the regulation also states that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not tax exempt solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption revrul_58_501 1958_2_cb_262 holds that where a social_club described in sec_501 finds it impracticable to continue to conduct its exempt_activities and sells its property and liquidates such a sale is incidental to its exempt purposes the revenue_ruling states that the club is still considered to be operating exclusively for pleasure recreation and similar purposes up through the date of the sale and distribution of the liquidated asserts to its active members the revenue_ruling concludes that profit from the sale by the club of all its property in conjunction with the termination of its activities and liquidation does not deprive the club of the exemption provided by sec_501 section dollar_figure of revproc_2011_4 2011_1_irb_123 states in part that a letter_ruling found to be in error or not in accord with the current views of the service may be revoked or modified a letter may be revoked or modified due to a notice to the taxpayer to whom the letter_ruling was issued 84_tc_756 involved an organization exempt under sec_501 that used realized gain from a property sale to purchase other_property for an amount less than the consideration it received from the land sale taking into account selling_expenses both sold and purchased properties were used directly in the performance of the organization’s exempt_function activity the court found that sec_512 requires that gain realized on the sale of property used directly in the performance of the exempt_function of a sec_501 organization be recognized to the extent that the consideration for the sale less selling_expenses and expenses for work performed to assist in the sale of the property exceeds the cost of other_property purchased by the organization and used directly in the performance of its exempt_function this case was the first judicial consideration of the tax reform act provision sec_512 which sheltered gain on the sale of property by a social_club the court held that the amount of gain reinvested by a club in new property for its exempt_purpose was sheltered from tax but the amount of gain distributed to the members was subject_to tax in 980_f2d_1409 the court held that a gain on the sale of land that was fully reinvested in other exempt_property qualified for non- recognition of gain under sec_512 even though it had not been in continuous or direct use before the sale in deer park country club v commissioner 70_tcm_1445 the court held that the sale of land that was never actually used for club purposes was not qualified for non- recognition of gain under sec_512 regardless of the fact that the organization originally purchased the land with the intent of using it for its exempt_function public law extended sec_501 of the code the senate report 1969_3_cb_423 pincite stated where the organization receives income from sources outside the membership such as income from investments upon which no tax is paid the membership receives a benefit not contemplated by the exemption the extension of the exemption to such investment_income is therefore a distortion of its purpose however congress afforded social clubs a special exception for revenue earned by the if the proceeds are used within a specified period to purchase other_property used sale of exempt_function property that had been used directly in the performance of its exempt_function in the performance of its exempt_function no tax is assessed sec_512 the legislative_history discusses the reason to protect proceeds that are reinvested in the exempt_purpose proceeds that are reinvested in the exempt_function of the club are not being withdrawn for gain by the members of the organization for example where a social_club sells its clubhouse and uses the entire proceeds to build or purchase a larger clubhouse the gain on the sale will not be taxed if the proceeds are reinvested in the new clubhouse within three years senate report 1969_3_cb_423 pincite analysis organizations exempt under sec_501 are subject_to a particular unrelated_business_income_tax regime which treats gain on sale of their property differently from gain received by other types of sec_501 organizations sec_512 provides the general_rule for unrelated_business_income_tax which applies to sec_501 organizations and is defined narrowly as gross_income derived by any organization from any unrelated_trade_or_business that is regularly carried on the statute further states that the modifications under sec_512 apply in contrast sec_512 which provides the unrelated_trade_or_business income_tax rule for taxing organizations exempt under sec_501 as well as sec_501 c and c entities defines gross_income broadly by not referencing the more narrow unrelated_trade_or_business regularly carried on standard rather than isolating the actual unrelated_business_income and taxing it sec_512 instead isolates exempt_function_income for exemption and taxes all other income it does so by negatively defining unrelated_business_taxable_income for social organization to mean all income that is not exempt_function_income irrespective of whether the income generating activity meets the trade_or_business regularly carried on standard that is generally applicable under the unrelated_business_income_tax regime hence the only sec_501 income excluded from tax is exempt_function_income and the only applicable modifications are specifically listed as sec_512 and this list explicitly does not include sec_512 which excludes from unrelated_business_income_tax all gains or losses from the sale exchange or other_disposition of property excluding stock or other_property held primarily_for_sale_to_customers in the ordinary course of trade_or_business and gains and losses from investment activities and which in this case would have allowed m an entity level exemption for its dissolution proceeds several courts have ruled on the application of the unrelated_business_income_tax to the sale of property by a social_club club did owe tax on the portion of the proceeds from sale of its property that exceeded the amount used to purchase new exempt_property because it was not reinvested but withdrawn for gain by the members of the organization the court applied the principle that revenue from the sale of property will be taxed except if in 84_tc_756 the court ruled that the it is reinvested in exempt_function property in atlanta athletic club f 2d the property did qualify for non-recognition of gain because the property was used in exempt functions and reinvested in other_property used in exempt functions within three years after the sale the property had never been used for exempt functions and so was not eligible for the non-recognition of gain in deer park country club t c m cch the facts surrounding the proposed sale of m’s assets show that its property has been used to carry out m’s exempt_activities but circumstances have changed specifically the aging of the club membership inability to attract a sufficient number of new members and increased costs of operation thus m now wishes to sell its assets in conjunction with the dissolution of the club as in the case of the sale of club property by the organization described in revrul_58_501 supra the purpose of the sale of m’s assets is to facilitate the club’s dissolution rather than to make a profit as noted in sec_1 c -1 b an incidental sale of property will not adversely affect a social club’s tax exempt status furthermore the distribution of liquidated assets to m’s members will not result in the revocation of the club’s tax exempt status however revrul_58_501 supra does not address unrelated_business_income_tax also it was issued prior to the act’s enactment of the special unrelated_business_income_tax rules codified in sec_512 since m’s property was intended to be sold and the income not used to purchase other_property to be used by m directly in the performance of its exempt_function the gain from the sale must be recognized as unrelated_business_taxable_income sec_512 thus the conclusion regarding unrelated_business_income that was expressed in our ruling issued to m as plr on date is in error pursuant to revproc_2011_4 supra plr should be revoked conclusion based on the foregoing we rule as follows any gain which m realizes on the sale of its assets will not cause it to lose its tax exempt status under s sec_501 the gain on the sale of m’s property is considered to be unrelated_business_taxable_income under sec_512 this ruling revokes and supersedes our prior ruling that was issued to m as plr on date this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described above if m or its authorized representative has any questions about this letter contact the person whose name and telephone number are shown in the heading we understand based on a phone conversation with m’s authorized representative on december that m has not acted in reliance on the letter_ruling dated date if however you m believe that you are entitled to relief under sec_7805 of the code from the retroactive revocation of the letter you may request sec_7805 relief pursuant to section dollar_figure of revproc_2011_4 ilr b _ this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours michael seto acting manager exempt_organizations technical cc
